Citation Nr: 1445739	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-36 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure in service.

2.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure in service.


(The issue of non-service-connected pension benefits before September 3, 2010 will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied service connection for lung and skin disorders.  

The Board remanded the issues on appeal for further development in December 2012.  Pursuant to the remand instructions, VA treatment records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in March 2014 to assist in determining the etiology of the claimed lung and skin disorders.  As discussed below, the Board finds that the March 2014 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    

In an August 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO in Philadelphia, Pennsylvania, before a Veterans Law Judge.  In correspondence received in April 2011, prior to the scheduled Board hearing, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  
38 C.F.R. § 20.704(d) (2013).  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis.

2.  The Veteran has currently diagnosed bronchial thickening.

3.  The Veteran has confirmed duty in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents in service.

4.  Symptoms of a skin disorder were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5.  Malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis first manifested many years after service separation and are not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicide agents.

6.  Bronchial thickening first manifested many years after service separation and is not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated, to include as due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  A lung disorder of bronchial thickening was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated, to include as due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was provided notice in June 2008, prior to the initial adjudication of the claim in March 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2014.  In a June 2014 written statement, the Veteran contended that the VA examination was a "total farce" because the examiner "merely tapped on [his] back and listed to [his] breathing" and purportedly told the Veteran that "bronchitis would be here today and gone next week."  The Veteran contended that the VA examiner superficially checked his skin for melanoma and carcinoma.  In an August 2014 informal hearing presentation, through the representative, the Veteran disputed the VA examiner's findings and challenged the reasons and bases used by the examiner to support the unfavorable determination.   

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the VA examiner's findings and opinion, the Veteran, as a lay person, has not been shown to have the requisite medical knowledge, training, or experience to provide an opinion as to the etiology of the currently diagnosed skin and lung disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Board finds that the VA examiner was competent and qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  See Cox, 20 Vet. App. 563.  

Further, with respect to the Veteran's assertions that a full physical examination was not performed during the March 2014 VA examinations, review of the examination report reveals that physical evaluation, including pulmonary function testing, was conducted during the examinations.  As such, the Board finds that the March 2014 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran withdrew the Board hearing request in April 2011.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis as well as bronchial thickening.  Malignant tumors are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), but bronchial thickening is not; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply only to the claim for service connection for a skin disorder.  

For a chronic disease such a malignant tumor, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including malignant melanoma and basal cell carcinoma (malignant tumors), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;	 (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R.   §§ 3.307(a)(6), 3.309(e).  

Service Connection for a Skin Disorder

The contention liberally construed for the Veteran is that his claimed skin disorder is related to active service, to include in-service herbicide exposure.  In the June 2008 claim, the Veteran reported "skin sores" caused by in-service exposure to herbicide agents.  In a June 2008 written statement, the Veteran contended that skin sores first manifested 15 years prior.  In an August 2010 substantive appeal (VA Form 9), the Veteran contended that his skin cancers may be attributed to service in Vietnam.  In a November 2011 written statement, through the representative, the Veteran contended that his skin keratosis and lesions were consistent with in-service sun exposure.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis were not incurred in-service, and may not be presumed to be incurred therein.

The evidence of record demonstrates that the Veteran has currently diagnosed malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  See September 2008 to February 2014 VA treatment records; March 2014 VA examination report.

Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis are not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including skin cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for a skin disorder with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

As malignant melanoma and basal cell carcinoma are chronic diseases under 38 C.F.R. § 3.309(a) (as malignant tumors), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, there has been no indication that symptoms of a skin disability were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Service treatment records do not indicate any in-service treatment for a skin disorder.  At the August 1968 service separation, the Veteran's skin was found to be clinically normal.  On an associated report of medical history, the Veteran denied any skin diseases.

In the June 2008 claim, the Veteran reported "skin sores" for the previous 15 years.  An August 2008 Agent Orange registry examination report notes that the Veteran reported a prior medical history of "skin sores."  The registry examination report notes several skin lesions and that the Veteran was referred to the dermatology department.  A September 2008 VA treatment record notes impressions of basal cell carcinoma, actinic keratosis, and seborrheic keratosis.

The first recorded symptomatology related to a skin disability is found in August 2008, approximately 40 years after service separation.  See August 2008 Agent Orange registry examination report.  In June 2008 written statements, the Veteran indicated that he had not sought medical treatment for any disorder prior to August 2008.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not alleged that he experienced symptoms of a skin disability during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  In the June 2008 claim, the Veteran reported skins sores for the previous 15 years.  Even accepting this assertion as true, this does not support a finding that the Veteran experienced continuous symptoms of a skin disability since service, as this would have come some 25 years after service separation.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R.	 §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied.

The Board further finds that the weight of the competent evidence demonstrates that the current skin disabilities are not otherwise related to active service, to include as due to herbicide exposure in service.  

At the March 2014 VA skin diseases examination, the Veteran contended that his currently diagnosed skin cancers were a result of significant sun exposure during service in Vietnam.  The VA examiner noted that solar exposure is a well-known risk factor for skin cancer and that, in formulating the medical opinion, it was assumed that sun exposure may be a contributing factor to skin cancers such as melanoma and basal cell carcinoma.  The VA examiner noted that thorough review of the service treatment records revealed no indication of sun burn or skin cancers during service.  The VA examiner noted no objective evidence establishing a diagnosis prior to 2008.  The VA examiner opined that it is less likely than not that the currently diagnosed skin disabilities, including basal cell carcinoma and malignant melanoma, are related to the Veteran's sun exposure in Vietnam 40 years prior because there were no manifestations of skin cancers in the intervening 40 years between in-service sun exposure and diagnosis.

The Veteran has contended, throughout the course of this appeal and in statements to health care providers, that his current skin disabilities were caused by exposure to sun during service in Vietnam.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran is not competent to render an opinion as to the cause or etiology of any carcinoma because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the cancer process, in addition to any observable symptoms of such a disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Further, the only link between the Veteran's skin disorders and in-service herbicide exposure is the Veteran's general contention in the June 2008 claim.  The etiology of the Veteran's current skin disabilities, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating a skin disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause skin disorder(s), knowledge of other causes and risk factors of skin disorder(s), and knowledge of factors that differentiate skin disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service herbicide exposure or sun exposure and the skin disabilities that manifested 40 years after service separation, especially in this case where there is diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to in-service herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Service Connection for a Lung Disorder

The contention liberally construed for the Veteran is that his claimed lung disorder is related to active service, to include in-service herbicide exposure.  In the June 2008 claim, the Veteran contended that, prior to service in Vietnam, he had "good lung function," but that his lungs were noticeably damaged following his return from Vietnam.  In June 2008 written statements, the Veteran contended that he experienced chronic lung problems since service separation, but he did not like to reveal this condition to others.  The Veteran indicated that he had never sought treatment for a lung disorder.  In a June 2008 written statement, the Veteran's spouse stated that she had met the Veteran in 1970 (two years after his separation from service) and that he had lung problems when they first married. 

In a February 2010 notice of disagreement, the Veteran stated that he had asthma as a child that resolved itself when he was eight years old.  The Veteran contended that he developed a lung disorder while working outside daily in monsoon rains during service in Vietnam and experienced chronic lung problems, including chronic bronchitis, since service separation.  See also April 2010 and January 2014 written statements (lung disorder has been chronic since service in Vietnam).  

In an August 2010 substantive appeal (VA Form 9), the Veteran contended that his lung problems were either produced or greatly aggravated by working in the rain for months while in Vietnam.  The Veteran contended that he had never smoked cigarettes or drank alcohol; therefore, he contended that the only damage source of his lung disorder was service.  The Veteran contended that, post-service, he had lost jobs due to his lung disorder.  In a June 2014 written statement, the Veteran contended that service had exacerbated his asthma

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bronchial thickening was not incurred in-service, and may not be presumed to be incurred therein, to include as due to in-service exposure to herbicide agents.

The evidence of record demonstrates that the Veteran has currently diagnosed bronchial thickening.  See August 2008 VA Agent Orange registry examination report; March 2014 VA examination report.

Next, as noted above, the Veteran is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Bronchial thickening is not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Notwithstanding the foregoing, this does not preclude establishment of service connection for a lung disorder with proof of actual direct causation.  See Combee, 34 F.3d 1039.  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. at 162-64.

At the June 1966 service enlistment physical, the Veteran's chest and lungs were found to be clinically normal.  On an associated report of medical history, the Veteran endorsed asthma and the reviewing physician noted a history of asthma with no recurrence since age six.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of a lung or pulmonary disability.  At the August 1968 service separation physical, the Veteran's chest and lungs were found to be clinically normal.  On an associated report of medical history, the Veteran noted a history of asthma, but denied shortness of breath or chronic cough.

At an August 2008 VA Agent Orange registry examination, the Veteran reported shortness of breath, cough, and wheezes.  An August 2008 VA treatment record notes a history of asthma, chronic cough, and intermittent shortness of breath.

At the March 2014 VA examination, the Veteran reported "lung problems," specifically dyspnea (shortness of breath) since service in Vietnam during which time he worked in the rain and breathed in "mist" that had Agent Orange in it.  The VA examiner noted that the June 1966 service enlistment physical report indicated that the Veteran had childhood asthma that he grew out of after age six.  The Veteran reported that he did not need to see medical officers during service for any lung problems or asthma.  The Veteran reported that, upon returning from Vietnam, he had "trouble breathing."  The Veteran reported post-service employment at a coal mine, but denied having a chest X-ray pre- or post-employment.  The Veteran denied any post-service hospital admissions for asthma or lung problems of any kind.  The Veteran reported daily episodes of dyspnea.    

The March 2014 VA examiner noted that X-rays taken at an August 2008 Agent Orange registry examination noted "bronchial thickening," which the Veteran claimed was proof of Vietnam-related lung problems.  The VA examiner noted that the Veteran uses an inhaler, which did not have a prescription label; does not have a pulmonologist or any diagnosis of a lung disorder in his chart; and has not been prescribed inhalers, antibiotics, or steroids.   

The March 2014 VA examiner opined that the current bronchial thickening was less likely than not incurred in or caused by active service.  The VA examiner noted that, while the Veteran has a diagnosis of bronchial thickening, he does not have any other current pulmonary diagnosis such as asthma or chronic obstructive pulmonary disease (COPD).  The VA examiner based the opinion on the fact that there was no diagnosis or treatment of any respiratory disorders while in service, no diagnosis of any lung disorders upon service separation, no objective evidence of any lung pathology nor medical treatment for any lung pathology for 40 years following service separation (1968 to 2008), and no private medical records addressing dyspnea, pulmonary symptoms, or pulmonary diagnosis.  The VA examiner noted that the Veteran reported subjective symptoms of dyspnea since service in the Republic of Vietnam to present, but that pulmonary function tests, performed in conjunction with the VA examination, showed no intrinsic lung pathology, including no obstructive, restrictive, or diffusion problems, and the test results were normal.  

The VA examiner further opined that review of the medical literature (accessed using the National Library of Medicine PubMed) revealed no articles establishing a relationship between bronchial thickening and exposure to Agent Orange or service in Vietnam or other tropical climate.  Additionally, the March 2014 VA examiner indicated that, while "childhood asthma" was noted on the service enlistment physical, the pulmonologists and pulmonary function tests revealed no current diagnosis of asthma and review of the claims file did not indicate any records diagnosing asthma or noting exacerbations of asthma.

As noted above, the March 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the current bronchial thickening and had sufficient facts and data on which to base conclusions.  The examination report contained reasons and bases supporting the examiner's opinion that the Veteran's bronchial thickening was not causally related to active service, including to in-service exposure to herbicide agents.  The Board finds the March 2014 VA examination report to be highly probative.

The Veteran has consistently contended, throughout the course of this appeal and in statements to health care providers, that his "lung problems," including the currently diagnosed bronchial thickening, were caused by working in the rain daily during service in Vietnam.  The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current bronchial thickening.  See Kahana, at 437.  

The etiology of the Veteran's current lung disorder, especially one claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating a pulmonary disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause pulmonary/lung disorder(s), knowledge of other causes and risk factors of pulmonary/lung disorder(s), and knowledge of factors that differentiate pulmonary/lung disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service herbicide exposure and the bronchial thickening that manifested 40 years after service separation, especially in this case where there is diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that bronchial thickening was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as 

due to in-service herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for malignant melanoma, basal cell carcinoma, actinic keratosis, and seborrheic keratosis, to include as due to in-service exposure to herbicide agents, is denied.

Service connection for lung disorder of bronchial thickening, to include as due to in-service exposure to herbicide agents, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


